CONCURRING OPINION BY
Judge BROBSON.
I must reluctantly concur with the majority’s resolution of this appeal. I write separately in strong support of Judge Le-adbetter’s concurring opinion, with which I join.
Respectfully, the Pennsylvania Supreme Court’s majority decision in In re Opening a Private Road (O’Reilly), 607 Pa. 280, 5 A.3d 246 (2010) (O’Reilly II), imposes a new and perhaps impossible burden of proof on those who, pre-O’Reilly II, acquired real property landlocked by an act of eminent domain. These innocent owners, based on long-standing precedent from the courts of this Commonwealth, had every reason to believe that regardless of how much time passes, the Private Road Act (Act),1 a law in existence in this Commonwealth since 1836, would be available to them at the time they choose to make use of their landlocked property and should they be unable to reach agreement with a neighboring property owner for access. See O’Reilly II, 5 A.3d at 259-60 (Eakin, J., dissenting). Until such a confluence, which might occur one day or twenty years after the land-locking event, there simply is no necessity for the private road and thus no reason to invoke the Act. As Judge Leadbetter observes, the majority’s decision in O’Reilly II, in a way, effected yet another governmental taking of private property without compensation, leaving innocent owners with worthless parcels of land.
President Judge PELLEGRINI and Judges LEADBETTER, SIMPSON, and LEAVITT join in this concurring opinion.

. Act of June 13, 1836, P.L. 551, as amended, 36 P.S. §§ 2731-2891.